Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 

1. Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0292805 A1 (“Kawamura”) in view of US 2017/0145259 A1 (“Choo”), US 2004/0079989 A1 (“Kaneko”), JP 2007/088010 (“Yasuhiro”) and US 2015/0295071 A1 (“Hikasa”).

Regarding claim 1, Kawamura shows (Fig. 6) a semiconductor device comprising: 
a semiconductor substrate (60, 61, 62 63 64 and 68 combined) including a drift layer (62) of a first conductivity type (N), 
a base layer (63) of a second conductivity type (P) disposed on the drift layer, and 
a collector layer (60) of the second conductivity type, the collector layer disposed at a position opposite to the base layer with the drift layer sandwiched between the base layer and the collector layer; 

    PNG
    media_image1.png
    467
    767
    media_image1.png
    Greyscale

a plurality of trench gate structures (shown above) including at least a first trench gate structure (left) and a second trench gate structure (right) being adjacent to each other, each trench gate structure having a trench penetrating the base layer and reaching the drift layer, the trench extending in an extending direction as one of surface directions of the semiconductor substrate, 
a gate insulation film (65) disposed at a wall surface of the trench, and a gate electrode disposed on the gate insulation film; 
an emitter region (64) of the first conductivity type, the emitter region disposed on a surface layer portion of the base layer and being in contact with the trench; 
a first electrode (67) electrically connected to the base layer and the emitter region; and 
a second electrode (70) electrically connected to the collector layer, 
wherein the semiconductor device has a one-cell region (shown above) in a cross sectional area in which the extending direction is a normal direction, 

wherein the gate electrodes have a volume ratio of 41.5 percent or less in the one-cell region (as shown above).
Note: “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures.".
 Kawamura does not show wherein the gate electrode includes polysilicon having a grain size in a range of 50 nanometers to 1000 nanometers,
wherein the trench at the semiconductor substrate has a largest stress equal to or less than 340 MPa around the trench, and 
wherein an interval between the first trench gate structure and the second trench gate structure is equal to or larger than 0.9 micrometers, and is equal to or less than 1.3 micrometers.  
Choo teaches the gate electrode includes polysilicon having a grain size in a range of 50 nanometers to 1000 nanometers (para 24).

The motivation to do so is that the combination produces the predictable result of carrier mobility (Kaneko, para 105).
Kawamura in view of Choo and Kaneko does not show the trench at the semiconductor substrate has a largest stress equal to or less than 340 MPa around the trench; and 
wherein an interval between the first trench gate structure and the second trench gate structure is equal to or larger than 0.9 micrometers, and is equal to or less than 1.3 micrometers.  
Yasuhiro shows (Fig. 7) the trench at the semiconductor substrate has a largest stress equal to or less than 340 MPa around the trench (para 71-72).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Yasuhiro, with trench stress, to the invention of Kawamura in view of Choo and Kaneko.
The motivation to do so is that the combination produces the predictable result of suppressing the occurrence of crystal defects and to be reduced in size (para 57).
Kawamura in view of Choo, Kaneko and Yasuhiro does not show wherein an interval between the first trench gate structure and the second trench gate structure is equal to or larger than 0.9 micrometers, and is equal to or less than 1.3 micrometers.  
Hikasa shows (Fig. 1) an interval (W.sub.2) between the first trench gate structure (left trench) and the second trench gate structure (right trench) is equal to or less than 1.3 micrometers ( 0.5 μm to 1.5 μm, para 65).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

The motivation to do so is that the combination produces the predictable result of reducing the size of a device without need of a design margin (para 6).

Regarding claim 5, Kawamura shows (Fig. 6) wherein the volume ratio is less than or equal to 35 percent (as clearly shown above).

2. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Choo, Kaneko, Yasuhiro, US 2015/0048413 A1 (“Arakawa”) and Hikasa.

Regarding claim 3, Kawamura shows (Fig. 6) semiconductor device comprising: 
a semiconductor substrate (60, 61, 62 63 64 and 68 combined) including a drift layer (62) of a first conductivity type (N), 
a base layer (63) of a second conductivity type (P) disposed on the drift layer, and 
a collector layer (60) of the second conductivity type, the collector layer disposed at a position opposite to the base layer with the drift layer sandwiched between the base layer and the collector layer; 
 
a plurality of trench gate structures (shown above) including at least a first trench gate structure (left) and a second trench gate structure (right) being adjacent to each other, each trench gate structure having a trench penetrating the base layer and reaching the drift layer, the trench extending in an extending direction as one of surface directions of the semiconductor substrate, 

an emitter region (64) of the first conductivity type, the emitter region disposed on a surface layer portion of the base layer and being in contact with the trench; 
a first electrode (67) electrically connected to the base layer and the emitter region; and 
a second electrode (70) electrically connected to the collector layer, 
wherein the semiconductor device has a one-cell region (shown above) in a cross sectional area in which the extending direction is a normal direction, 
wherein the one-cell region is surrounded by a central axis (along green vertical line) of the first trench gate structure and a central axis (along green vertical axis) of the second trench gate structure, and is between a surface of the semiconductor substrate and a bottom part of each of the first trench gate structure and the second trench gate structure, 
wherein the gate electrodes have a volume ratio of 41.5 percent or less in the one-cell region (as shown above).
Note: “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures.".
 Kawamura does not show wherein the gate electrode includes polysilicon having a grain size in a range of 50 nanometers to 1000 nanometers,

wherein an interval between the first trench gate structure and the second trench gate structure is equal to or larger than 0.9 micrometers, and is equal to or less than 1.3 micrometers.  
Choo teaches the gate electrode includes polysilicon having a grain size in a range of 50 nanometers to 1000 nanometers (para 24).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Choo, with polysilicon grains, to the invention of Kawamura.
The motivation to do so is that the combination produces the predictable result of carrier mobility (Kaneko, para 105).
Kawamura in view of Choo and Kaneko does not show the trench at the semiconductor substrate has a largest stress equal to or less than 340 MPa around the trench; and 
wherein an interval between the first trench gate structure and the second trench gate structure is equal to or larger than 0.9 micrometers, and is equal to or less than 1.3 micrometers.  
Yasuhiro shows (Fig. 7) the trench at the semiconductor substrate has a largest stress equal to or less than 340 MPa around the trench (para 71-72).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Yasuhiro, with trench stress, to the invention of Kawamura in view of Choo and Kaneko.
The motivation to do so is that the combination produces the predictable result of suppressing the occurrence of crystal defects and to be reduced in size (para 57).
Kawamura in view of Choo, Kaneko and Yasuhiro does not show wherein the gate electrode has a gap inside the gate electrode, and wherein an interval between the first 
wherein an interval between the first trench gate structure and the second trench gate structure is equal to or larger than 0.9 micrometers, and is equal to or less than 1.3 micrometers.  
Arakawa shows (Fig. 1) the gate electrode (5, para 28) has a gap (6, cavity, para 28) inside the gate electrode.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Arakawa, with gap inside gate electrode, to the invention of Kawamura in view of Choo, Kaneko and Yasuhiro.
The motivation to do so is that the combination produces the predictable result of reduced stress in gate and deterioration of the characteristics of the trench gate structure and the reduction of the reliability are restricted (para 11).
Kawamura in view of Choo, Kaneko, Yasuhiro and Arakawa does not show wherein an interval between the first trench gate structure and the second trench gate structure is equal to or larger than 0.6 micrometers, and is equal to or less than 1.3 micrometers.  
Hikasa shows (Fig. 1) an interval (W.sub.2) between the first trench gate structure (left trench) and the second trench gate structure (right trench) is equal to or less than 1.3 micrometers ( 0.5 μm to 1.5 μm, para 65).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Hikasa, with inter gate distance, to the invention of Kawamura in view of Choo, Kaneko, Yasuhiro.
The motivation to do so is that the combination produces the predictable result of reducing the size of a device without need of a design margin (para 6).

3. Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Choo, Kaneko, Yasuhiro and Hikasa as applied to claim 1 above, further in view of US 2014/0217464 A1 (“Higuchi”).

Regarding claim 4, Kawamura shows (Fig. 6) the gate insulation film (65).
Kawamura in view of Choo, Kaneko, Yasuhiro and Hikasa does not show wherein the gate insulation film has an oxide film, and has a thickness equal to or smaller than 100 nanometers.
Higuchi shows (Fig. 1) wherein the gate insulation film (16) has an oxide film (para 58), and has a thickness equal to or smaller than 100 nanometers (para 63).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Higuchi, with gate insulating layer, to the invention of Kawamura in view of Choo, Kaneko, Yasuhiro and Hikasa.
The motivation to do so is that the combination produces the predictable result of suitable insulation for the trench by which the saturation current is reduced (para 18).

4. Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Choo, Kaneko, Yasuhiro and Hikasa as applied to claim 1 above, further in view of US 6423618 B1 (“Lin”).


    PNG
    media_image2.png
    480
    793
    media_image2.png
    Greyscale

Regarding claim 6, Kawamura in view of Choo, Kaneko, Yasuhiro and Hikasa does not show a thickness of the gate insulation film at a bottom part of the trench is larger than a thickness of the gate insulation film at a part of the trench other than the bottom part of the trench.
Lin shows (Fig. 2F) a thickness of the gate insulation film (207a, col 3, line 61) at a bottom part of the trench is larger (shown above) than a thickness of the gate insulation film (208, col 4 line 6) at a part of the trench (vertical sides of the trench) other than the bottom part of the trench.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Kawamura in view of Choo, Kaneko, Yasuhiro and Hikasa, including gate electrode, with the invention of Lin.  
The motivation to do so is that the combination produces increases in switching speed by reducing the capacitance between the gate structure and the drift region below the gate (col 2, lines 6-34).


Response to Arguments
Applicant’s arguments with respect to newly amended claims 1 and 3 have been considered but are moot because of the new ground of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/Examiner, Art Unit 2819